Citation Nr: 1449120	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-07 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty for training from March to July 1979 and on active duty from July 1981 to August 1984.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for diabetes mellitus, type II is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the Veteran informed the Board at a January 2013 videoconference hearing that he desired to withdraw his appeal for service connection for a low back disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.    §§ 20.202, 20.204(b), (c) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In a September 2012 written statement, the Veteran's representative informed VA that the Veteran desired to withdraw his appeal for entitlement to service connection for a low back disability.  The Veteran confirmed his desire to withdraw the claim at the January 2013 Board videoconference hearing.  Consequently, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal for service connection for a low back disability is dismissed.


REMAND

The Board's review of the record reveals that further development is warranted before the Board decides the issue of entitlement to service connection for diabetes mellitus, type II.

The Veteran has claimed that service connection is warranted for his diabetes because it is related to exposure to an unknown toxin while performing demolition exercises in Hawaii.  

In connection with May 2010 VA treatment, a diagnosis of diabetes mellitus type II was confirmed.  

In a September 2011 letter, Dr. R.W. stated that the Veteran had several medical conditions involving several organ systems with a likely underlying autoimmune process and that his joints, cardiovascular system, nervous system, and immune system were compromised with unknown etiology.  Dr. R.W. noted that he saw similar patterns in chemotherapy or radiation patients that developed unusual diseases around seven to 20 years after treatment, which he attributed to toxicity of cancer treatment that took years to develop into recognized disorders.  Dr. R.W. opined that it was, "not difficult to see that [the Veteran] began to have multiple conditions that are related to those I have seen after people were treated with toxic agents for cancers," and noted that the time frame of his disease progression was consistent with the Veteran's reported history of incinerating material in Hawaii on active duty.  Dr. R.W. stated that the Veteran should be evaluated for an underlying condition that was affecting his health.

In the January 2013 Board hearing, the Veteran testified that he destroyed barrels of an unknown chemical while stationed at Schofield Barracks in late 1983 to early 1984.  The Veteran reported participating in demolition at a site in Makua Valley, Hawaii, where trucks unloaded barrels that the guards informed him were full of chemicals or Agent Orange.  The Veteran stated that he blew up wooden crates, green 30-gallon containers, and other barrels in a crater.  The Veteran reported that his private physician told him he was too young to be having the medical problems and joint problems he experienced and that the physician was concerned about the explosions.  The Veteran also noted that the other individual that blew up the canisters faced similar health problems and that they were not given masks to use during the demolition.

In January 2013, R.H. reported that he served with the Veteran in Hawaii and together they performed demolition exercises on ordinates, staying in the smoke and debris while they were destroyed.  R.H. indicated that he currently had numerous medical conditions including diabetes, neuropathy, arthritis, high blood pressure, swollen glands, and a possible malignancy.

The Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In light of the Veteran's diagnosis of diabetes mellitus, type II, private physician's statement indicating the Veteran's disorders may be related to exposure to toxic agents in service, and the fact that the Veteran has not been provided a VA examination in response to this claim, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of his diabetes mellitus, type II.  

As the claims files and electronic records only include VA treatment records through May 2012, the originating agency should obtain and associate with the record all outstanding, pertinent VA records.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertaining to the Veteran's claim, to include VA Medical Center treatment records for the time period from May 2012 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's diabetes mellitus, type II.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Based on the examination and review of the record, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's diabetes mellitus, type II is etiologically related to his active service, to include exposure to toxins in Hawaii.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


